DETAILED CORRESPONDENCE
This Office action is in response to the application filed 7/22/2020, with claims 1-8 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/22/2020 and 6/15/2022 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The element in question is “part around said edge of said adjacent lane” in claims 1-4. Accordingly, such claim construction renders claims 1-4 indefinite.  For example, which part of the adjacent lane is the instant application claiming? How does one quantify the said part around said edge of said adjacent lane? Around what area of the adjacent lane? As result, a person of ordinary skill in the art is unable to interpret the metes and bounds of the claims in order to understand how to avoid infringement. 
Claims 5-8 through direct or indirect dependency to claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite.
Hence, to further compact prosecution of this application and to the best of the Examiner’s understanding, claims 1-8 has been rejected, see below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al., US 2019/0299981, hereinafter “Yoon”, in view of Satoh, US 201/0394752.

As per claim 1. Yoon teaches collision avoidance assist apparatus for a vehicle comprising: 
a front direction camera sensor configured to take a picture of a front direction camera detection area to obtain front direction camera sensor information, said front direction camera detection area being an area between a diagonally forward left direction of said vehicle and a diagonally forward right direction of said vehicle (Yoon teaches this element which is best illustrated in FIG. 3. The illustration for your convenience is inserted below, also see at least para. 49-52, FIG. 2); 
a front direction radar sensor configured to obtain front direction radar sensor information on an object that is present in a front direction radar detection area, said front direction radar detection area being an area between a diagonally forward left direction of said vehicle and a diagonally forward right direction of said vehicle (see at least para. 50 along with FIG2. and FIG 3 ).
Yoon teaches a processor that is configured to determine a collision and based on surrounding information and detection information in paragraphs 22-25 and 52, respectively. With reasonable understanding the claim element of front direction camera sensor information is encompassed in the taught surrounding information. Yoon continues to teaches a steering control device in at least paragraph 49 and target route for a first vehicle to not collide with second vehicle in at least paragraph 15. Yet, Yoon is silent on teaching to let said vehicle move to a collision avoidance space in order to avoid a collision between said vehicle and an obstacle; however, Satoh teaches a control unit configured to perform a collision avoidance steering control based on said front direction camera sensor information to let said vehicle move to a collision avoidance space in order to avoid a collision between said vehicle and an obstacle, when it is determined, based on said front direction radar sensor information, that an object is present, as said obstacle, that is highly likely to collide with said vehicle, wherein (see at para. 51—“when the steering avoidance using the steering device 11 is performed (processing step S504), a direction of the steering avoidance is decided mainly from information on the acceleration of the obstacle. The direction of the steering avoidance is decided by adding information on the velocity to the information on the acceleration of the obstacle” along with para. 85-86), 
said control unit is configured to (FIG. 1): 
determine, based on said front direction camera sensor information and said front direction radar sensor information, whether or not a first condition is satisfied, said first condition being a condition that is satisfied when it is determined that there is a specific space as said collision avoidance space, said specific space overlapping with an adjacent lane that is adjacent to a host vehicle lane in which said vehicle is traveling (Satoh: see at least para. 10-12—“object of the present invention is to provide a traveling control device capable of appropriately performing collision avoidance by using not only a region inside a lane of an own vehicle but also a region outside the lane of the own vehicle. Another object thereof is to provide a highly safe vehicle traveling control device by appropriately controlling collision avoidance based on a behavior of an avoidance target object”);
determine, based on surrounding information on a part around an edge of said adjacent lane on an opposite side from said host vehicle lane, said surrounding information being included in said front direction camera sensor information and/or said front direction radar sensor information, whether or not a second condition is satisfied, said second condition being a condition that is satisfied when a current situation is a predetermined specific situation where it is predicted that there is no object that is about to enter said adjacent lane from an area outside of a 37host vehicle road that is a road on which said host vehicle is traveling (Satoh: see at least para 49 and 65, along with FIGS. 5-9  Also, see at least para. 35 that teaches a camera.); and 
perform said collision avoidance steering control to let said vehicle move to said specific space when it is determined that an execution permit condition is satisfied, said execution permit condition being a condition that is satisfied when at least said first condition and said second condition are both determined to be satisfied (Satoh: see at least para. 49-51 and FIGS. 5-9). 
Thus, the combination of Yoon in view Satoh is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh because such combination will provide a technique for mitigate an potential collision.
 

    PNG
    media_image1.png
    515
    745
    media_image1.png
    Greyscale


As per claim 2. The collision avoidance assist apparatus according to claim 1, wherein, 
said control unit is configured to determine that said current situation is said predetermined specific situation when it is determined, based on said surrounding information, that a road-side object that prevents a movable object from entering said adjacent lane from said area outside of said host vehicle road is present at said part around said edge of said adjacent lane (Satoh: see at least para. 11-12 along with FIGS. 1, 5-9 which reads on this limitation).  
Thus, the combination of Yoon in view Satoh is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh because such combination will provide a technique for mitigate an potential collision.

As per claim 3. The collision avoidance assist apparatus according to claim 1, wherein,
said control unit is configured to determine that said current situation is said predetermined specific situation when it is determined, based on said surrounding information, that a road marking line painted on said host vehicle road to define said adjacent lane is detected at said part around said edge of said adjacent lane and that no object near said detected road marking line is detected (Satoh best illustrated in FIG. 5-9. Here Satoh teaches using surrounding information in at least para. 26 that determines low risk regions as a lane were no object is detected).  
Thus, the combination of Yoon in view Satoh is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh because such combination will provide a technique for mitigate an potential collision.

As per claim 4. The collision avoidance assist apparatus according to claim 2, wherein, said control unit is configured to determine that said current situation is said predetermined specific situation, when it is determined, based on said surrounding information, that a road marking line painted on said host vehicle road to define said adjacent lane is detected at said part around said edge of said adjacent lane and that no object near said detected road marking line is detected, even when it is not determined that said road-side object is present at said part around said edge of said adjacent lane (Satoh best illustrated in FIG. 5-9. Here Satoh teaches the low risk regions as a lane were no object is detected, FIG. 26).  
Thus, the combination of Yoon in view Satoh is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh because such combination will provide a technique for mitigate an potential collision.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over as Yoon in view of Satoh, and further in view of Newman et al. US 2019/0315345, hereinafter, “Newman”.

As per claim 5. Yoon in view of Satoh discloses the collision avoidance assist apparatus according to claim 1,38 further comprising a rear side direction radar sensor configured to detect a target object that is approaching said vehicle in said adjacent lane from an area behind said vehicle, and wherein, said control unit is configured to determine that said execution permit condition is satisfied, when a third condition in addition to said first condition and said second condition is satisfied, said third condition being a condition that is satisfied when said target object is not detected by said rear side direction radar sensor. 
Yoon in view of Satoh teaches a rear side direction radar sensor configured to detect a target object that is approaching said vehicle in said adjacent lane from an area behind said vehicle, . Yet, Yoon in view of Satoh are silent on when said target object is not detected by said rear side direction radar sensor. However, Neman teaches further comprising a rear side direction radar sensor configured to detect a target object that is approaching said vehicle in said adjacent lane from an area behind said vehicle, and wherein, said control unit is configured to determine that said execution permit condition is satisfied, when a third condition in addition to said first condition and said second condition is satisfied, said third condition being a condition that is satisfied when said target object is not detected by said rear side direction radar sensor (Here this limitation is requiring that the rear side direction is clear for the host vehicle to maneuver to a collision free space. Newman at least teaches this concept in the following paragraphs taken together: 21 along with 55, 75-77 and 130-131. The rejection of claim 1 is incorporated herein).  
	Thus, the combination of Yoon in view Satoh in further view of Newton is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh in further view of Newton because such combination will provide a technique for mitigate an potential collision.

As per claim 6. The collision avoidance assist apparatus according to claim 2, further comprising a rear side direction radar sensor configured to detect a target object that is approaching said vehicle in said adjacent lane from an area behind said vehicle, and wherein, said control unit is configured to determine that said execution permit condition is satisfied, when a third condition in addition to said first condition and said second condition is satisfied, said third condition being a condition that is satisfied when said target object is not detected by said rear side direction radar sensor (Here this limitation is requiring that the rear side direction is clear for the host vehicle to maneuver to a collision free space. Newman at least teaches this concept in the following paragraphs taken together: 21 along with 55, 75-77 and 130-131. The rejection of claim 1 is incorporated herein).  
Thus, the combination of Yoon in view Satoh in further view of Newton is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh in further view of Newton because such combination will provide a technique for mitigate an potential collision.
As per claim 7. The collision avoidance assist apparatus according to claim 3, further comprising a rear side direction radar sensor configured to detect a target object that is approaching said vehicle in said adjacent lane from an area behind said vehicle, and wherein, said control unit is configured to determine that said execution permit condition is satisfied, when a third condition in addition to said first condition and said second condition is satisfied, said third condition being a condition that is satisfied when said target object is not detected by said rear side direction radar sensor (Here this limitation is requiring that the rear side direction is clear for the host vehicle to maneuver to a collision free space. Newman at least teaches this concept in the following paragraphs taken together: 21 along with 55, 75-77 and 130-131. The rejection of claim 1 is incorporated herein).  
	Thus, the combination of Yoon in view Satoh in further view of Newton is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh in further view of Newton because such combination will provide a technique for mitigate an potential collision.

As per claim 8. The collision avoidance assist apparatus according to claim 4, further comprising a rear side direction radar sensor configured to detect a target object that is approaching said vehicle in said adjacent lane from an area behind said vehicle, and wherein, said control unit is configured to determine that said execution39 permit condition is satisfied, when a third condition in addition to said first condition and said second condition is satisfied, said third condition being a condition that is satisfied when said target object is not detected by said rear side direction radar sensor (Here this limitation is requiring that the rear side direction is clear for the host vehicle to maneuver to a collision free space. Newman at least teaches this concept in the following paragraphs taken together: 21 along with 55, 75-77 and 130-131. The rejection of claim 1 is incorporated herein).
Thus, the combination of Yoon in view Satoh in further view of Newton is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon in view Satoh in further view of Newton because such combination will provide a technique for mitigate an potential collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661